DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 14 December 2020, claims 1-20 are presently pending in the application, of which, claims 1, 12 and 16 are presented in independent form. The Examiner acknowledges amended claims 1, 12, and 16. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 13 August 2020 have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges that the non-statutory double patenting rejection of claims 1-20 will be held in abeyance until the claims are in condition for allowance. For the purposes of prosecution, a copy of the double patenting rejection will remain in subsequent Office Actions.

Applicant’s arguments are directed to amended features of the claims and have been incorporated into the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,946,756 (known hereinafter as . Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims can be met by an obvious variation of the claims in ‘756.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, Hoyong, et al (U.S. 2011/0029484 and known hereinafter as Park) in view of Srinivasan, Anand, et al (U.S. 8,589,436) and in further view of a non-patent literature titled “Optimzing Complex Sequence Pattern Extraction Using Caching,” by Medhabi, Ray, et al; ICDE Workshop 2011, pages 243-248 (known hereinafter as Medhabi)(previously presented).

As per claim 1, Park teaches a system, comprising: 
a memory storing a plurality of instructions (Park, see paragraphs [0110-0112], discloses one or more central processing units (CPUs) coupled to memory to execute computer-readable instructions.); and 
one or more processors configured to access the memory (Park, see paragraphs [0110-0112], discloses one or more central processing units (CPUs) coupled to memory to execute computer-readable instructions.), wherein the one or more processors are further configured to execute the plurality of instructions to at least:
process a first continuous query on an archived relation of business event data (e.g. Park, see paragraph [0011], which discloses a query plan that includes identifying a plurality of query plan objects (e.g. archived relations), in which the objects are continuously queries.), the archived relation of business event data comprising a first data source for the first continuous query and comprising an unordered, time-varying set of tuples associated with the first data source (Park, see paragraph [0041], which discloses a continuous query that is associated with a query plan, where the query plan includes object types, where logging of the query is based on the specific object type within the query plan.);  
dynamically deploy the new continuous query, to query against the second data source (Park, see paragraph [0083], which discloses a log record that includes a timestamp indicating a time at which the log record was generated or stored. See further paragraph [0090] that describes an iterative step for collecting and logging of log records based on one or more query plans containing one or more continuous queries.); 
collect second results from processing the new continuous query (Park, see paragraph [0083], which discloses a log record that includes a timestamp indicating a time at which the log record was generated or stored.); 
store the second results of the new continuous query in a second data object  (Park, see paragraph [0083], which discloses a log record that includes a timestamp indicating a ; and 
provide an alert in the user interface based at least in part on the pattern identified from the trend analysis (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.);
continuous query to query against the second data source (Park, see paragraph [0041], which discloses a continuous query that is associated with a query plan, where the query plan includes object types, where logging of the query is based on the specific object type within the query plan.). 
Park does not explicitly disclose implement a pattern match query on the second results stored in the second data object; perform trend analysis on the second results; provide, for display by a user interface, a mapping of the trend analysis to a visualization; identify a pattern corresponding to a performance indicator from the trend analysis.
Srinivasan discloses implement a pattern match query on the second results stored in the second data object (e g. Srinivasan, see Figure 1, column 5, lines 10-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.); 
perform trend analysis on the second results (e g. Srinivasan, see Figure 1, column 3, lines 18-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.);
provide, for display by a user interface, a mapping of the trend analysis to a visualization (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.); 
identify a pattern corresponding to a performance indicator from the trend analysis (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.), the pattern representing a trend in the pattern matching query results that is identified in the visualization and corresponding to the performance indicator from the trend analysis during a time interval (e.g. Srinivasan, see column 34, lines 45-65, which discloses pattern matching using regular expressions, which for example, identify trends in the stock market based upon a stream of incoming ticket stock prices or RFID-based tracking and monitoring, the pattern matching techniques describes tracking valid paths of shipments and detect anomalies.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams.
Both are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan to include the claimed features with the motivation to managing event stream-based application.
The modified teachings of Park and Srinivasan do not explicitly disclose collect insert event results that are output by the first continuous query during a time interval; store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query.
collect insert event results that are output by the first continuous query during a time interval (Medhabi, see page 245, which discloses maintaining a cache for each sub-query (e.g. continuous query), where a cache is a list of result tuples conforming to the output schema (e.g. insert events), based on a query interval based on timestamps.); 
store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query (Medhabi, see page 244-246, which discloses nested queries, where a query is used as input in a separate sub-query and is stored in the query processing system.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams. Medhabi is directed to optimizing complex sequence pattern extraction using caching. 
All are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan and with the further teachings of Mehdabi to include the claimed features with the motivation to managing event stream-based application.

As per claim 2, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 1, wherein the one or more processors are further configured to execute the plurality of instructions to at least audit the first results stored in the data object (See Park [0028] teaches the possibility of producing correct output. The possibility of producing correct output lets conclude that the output could be verified and inspected before their authentication. The inspection or verification of output discloses audit the results.). 

(See Park [0027] explicitly describes an old query that is configured to receive at least one input data stream. Input data stream is interpreted as stream data object.). 

As per claim 4, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 1, wherein the second continuous query is configured to only process "insert" instructions found within the first results stored in the data object (Park, see paragraph [0086], which discloses implementing a second continuous query, through the one or more query plan, where when the query manager detects a new query plan has been generated in response to a request to add a new continuous query. The Examiner notes the step of adding a new continuous query may be represented as an insert command.). 

As per claim 5, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 4, wherein only processing "insert" instructions comprises not processing other instructions found within the first results stored in the data object (Park, see paragraph [0086], which discloses implementing a second continuous query, through the one or more query plan, where when the query manager detects a new query plan has been generated in response to a request to add a new continuous query. The Examiner notes the step of adding a new continuous query may be represented as an insert command.). 

As per claim 6, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 1, wherein the one or more processors are further configured to execute the plurality of instructions to at least map the data object to a (See Park paragraph [0111] illustrates that a continuous query can be represented by an acyclic graph with nodes corresponding to operators and event steams or event queues connect the operators. The events processed by operators can have time limited data indicating a time window. Acyclic graph discloses mapping the data to visualization.). 

As per claim 7, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 6, wherein the one or more processors are further configured to execute the plurality of instructions to at least prepare the visualization for display by a user interface of a user associated with the business event data (See Park [0077] describes a plurality of computer-executable instructions, one or more processors and results of acts of methodologies that are displayed on a display device or the like. Display devices are user interfaces. Thus, visualization for display by a user interface is disclosed. See Park [0026] describes continuous data stream examples such as financial applications, network traffic engineering and sensor networks. Financial applications disclose business event data.). 

As per claim 8, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 1, wherein the first results of the first continuous query are stored in the data object for at least a time period (See Park [0032] describes a migration system that authorizes the new continuous query to be executed without causing the old continuous query to stop producing an output data stream. The fact that the new query is still being executed without intercepting or haltering the old query and there is already an output stream discloses process of second continuous query prior to completion of the first period of time. Therefore an overlap occurs between the results of first query and execution of the second query. Execution discloses process. Results of old query and process of new query partially coincides in time.). 

(See Park [0032] describes a migration system that authorizes the new continuous query to be executed without causing the old continuous query to stop producing an output data stream. The fact that the new query is still being executed without intercepting or haltering the old query and there is already an output stream discloses process of second continuous query prior to completion of the first period of time. Therefore an overlap occurs between the results of first query and execution of the second query. Execution discloses process. Results of old query and process of new query partially coincides in time.). 

As per claim 10, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 8, wherein the time period is determined based at least in part on performance criteria associated with the data object (See Park [0037] points it out that there is flexibility for the new query to be a change or a copy of the old query for high availability so that they are logical and structural. Those copies and changes indicate enablement of modification of data contained and generated by the two types of the queries.). 

As per claim 11, the modified teachings of Park with Srinivasan and Medhabi teaches the system of claim 1, wherein the one or more processors are further configured to execute the plurality of instructions to at least enable modification of the data object (See Park [0030] discloses an aggregation function that could perform operations on active simultaneous events. The aggregation function is able to compute the average of event data stream. It could compute the count of events and other operations as minimum or maximum. The count and the average of events during a first period of time contribute to the performance of processing continuous . 

As per claim 12, Park teaches a computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising: 
instructions that cause the one or more processors to process a first continuous query on an archived relation of business event data, the archived relation of business event data comprising a first data source for the first continuous query and comprising an unordered, time-varying set of tuples associated with the first data source;
process a first continuous query on an archived relation of business event data (e.g. Park, see paragraph [0011], which discloses a query plan that includes identifying a plurality of query plan objects (e.g. archived relations), in which the objects are continuously queries.), the archived relation of business event data comprising a first data source for the first continuous query and comprising an unordered, time-varying set of tuples associated with the first data source (Park, see paragraph [0041], which discloses a continuous query that is associated with a query plan, where the query plan includes object types, where logging of the query is based on the specific object type within the query plan.);  
collect first results of the first continuous query during a time interval; store the first results of the first continuous query in a data object (Park, see paragraph [0083], which discloses a log record that includes a timestamp indicating a time at which the log record was generated or stored.); 
implement a second continuous query, the first results comprising a second data source for the second continuous query (Park, see paragraph [0083], which ; and 
provide an alert in the user interface based at least in part on the pattern identified from the trend analysis (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 
Park does not explicitly disclose implement a pattern match query on the second results stored in the second data object; perform trend analysis on the second results; provide, for display by a user interface, a mapping of the trend analysis to a visualization; identify a pattern corresponding to a performance indicator from the trend analysis.
Srinivasan discloses implement a pattern match query on the second results stored in the second data object (e g. Srinivasan, see Figure 1, column 5, lines 10-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.); 
perform trend analysis on the second results (e g. Srinivasan, see Figure 1, column 3, lines 18-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.);
provide, for display by a user interface, a mapping of the trend analysis to a visualization (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.); 
identify a pattern corresponding to a performance indicator from the trend analysis (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.), the pattern representing a trend in the pattern matching query results that is identified in the visualization and corresponding to the performance indicator from the trend analysis during a time interval (e.g. Srinivasan, see column 34, lines 45-65, which discloses pattern matching using regular expressions, which for example, identify trends in the stock market based upon a stream of incoming ticket stock prices or RFID-based tracking and monitoring, the pattern matching techniques describes tracking valid paths of shipments and detect anomalies.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams.
Both are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan to include the claimed features with the motivation to managing event stream-based application.
The modified teachings of Park and Srinivasan do not explicitly disclose collect insert event results that are output by the first continuous query during a time interval; store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query.
Medhabi teaches collect insert event results that are output by the first continuous query during a time interval (Medhabi, see page 245, which discloses maintaining a cache for each sub-query (e.g. continuous query), where a cache is a list of result tuples conforming to the output schema (e.g. insert events), based on a query interval based on timestamps.); 
store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query (Medhabi, see page 244-246, which discloses nested queries, where a query is used as input in a separate sub-query and is stored in the query processing system.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams. Medhabi is directed to optimizing complex sequence pattern extraction using caching. 
All are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan and with the further teachings of Mehdabi to include the claimed features with the motivation to managing event stream-based application.


As per claim 13, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-readable memory of claim 12, wherein the first results are collected based on a moving window (See Park [0027] specifies an old query containing input streams of data comprising a plurality of events. Each event is composed of temporal information including a first timestamp and a second timestamp. During the first timestamp, the input stream of data is captured or preferred to be active as opposed to the second timestamp where the data is no longer preferred to be active. The time interval between the first time stamp and the second timestamp is called a window where event actively produce output. Since the old query is active and configured to obtain input data stream of continuous events and generate output results, several interval times corresponding to windows are produced and those windows have being continuously modified when different events . 

As per claim 14, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-readable memory of claim 13, wherein at least one of the moving window or the time interval is determined by the user (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 

As per claim 15, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-readable memory of claim 12, wherein the trigger indicates a change in the first results stored in the data object (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 

As per claim 16, Park teaches a computer-implemented method, comprising:
process a first continuous query on an archived relation of business event data (e.g. Park, see paragraph [0011], which discloses a query plan that includes identifying a plurality of query plan objects (e.g. archived relations), in which the objects are continuously queries.), the archived relation of business event data comprising a first data source for the first continuous query and comprising an unordered, time-varying set of tuples associated with the first data source (Park, see paragraph [0041], which discloses a continuous query that is associated with a query plan, where the query plan includes object types, where logging of the query is based on the specific object type within the query plan.);  
collect first results of the first continuous query during a time interval; store the first results of the first continuous query in a data object (Park, see ; 
implement a second continuous query, the first results comprising a second data source for the second continuous query (Park, see paragraph [0083], which discloses a log record that includes a timestamp indicating a time at which the log record was generated or stored. See further paragraph [0090] that describes an iterative step for collecting and logging of log records based on one or more query plans containing one or more continuous queries.); and 
provide an alert in the user interface based at least in part on the pattern identified from the trend analysis (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 
Park does not explicitly disclose implement a pattern match query on the second results stored in the second data object; perform trend analysis on the second results; provide, for display by a user interface, a mapping of the trend analysis to a visualization; identify a pattern corresponding to a performance indicator from the trend analysis.
Srinivasan discloses implement a pattern match query on the second results stored in the second data object (e g. Srinivasan, see Figure 1, column 5, lines 10-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.); 
perform trend analysis on the second results (e g. Srinivasan, see Figure 1, column 3, lines 18-28, which discloses describing events that is configured to process one or more incoming data or event streams, where the streams are received from different sources, and where a pattern matching for a query pattern is performed (e.g. trend analysis) using CQL.);
provide, for display by a user interface, a mapping of the trend analysis to a visualization (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.); 
identify a pattern corresponding to a performance indicator from the trend analysis (e g. Srinivasan, see Figure 2, column 5, lines 10-68, which discloses a pattern component that specifies a regular expression identifying the pattern to be recognized in the event stream.), the pattern representing a trend in the pattern matching query results that is identified in the visualization and corresponding to the performance indicator from the trend analysis during a time interval (e.g. Srinivasan, see column 34, lines 45-65, which discloses pattern matching using regular expressions, which for example, identify trends in the stock market based upon a stream of incoming ticket stock prices or RFID-based tracking and monitoring, the pattern matching techniques describes tracking valid paths of shipments and detect anomalies.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams.
Both are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan to include the claimed features with the motivation to managing event stream-based application.
The modified teachings of Park and Srinivasan do not explicitly disclose collect insert event results that are output by the first continuous query during a time interval; store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query.
collect insert event results that are output by the first continuous query during a time interval (Medhabi, see page 245, which discloses maintaining a cache for each sub-query (e.g. continuous query), where a cache is a list of result tuples conforming to the output schema (e.g. insert events), based on a query interval based on timestamps.); 
store the insert event of the first continuous query in a stream data object configured to be a second data source for a new continuous query (Medhabi, see page 244-246, which discloses nested queries, where a query is used as input in a separate sub-query and is stored in the query processing system.).
Park is directed to Logging framework for data stream processing. Srinivasan is directed to performing regular expression-based pattern matching in data streams. Medhabi is directed to optimizing complex sequence pattern extraction using caching. 
All are analogous art, because they use continuous query streams and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Park with the teachings of Srinivasan and with the further teachings of Mehdabi to include the claimed features with the motivation to managing event stream-based application.

As per claim 17, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-implemented method of claim 16, further comprising auditing the first results stored in the data object (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 

As per claim 18, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-implemented method of claim 16, wherein the data object is (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 

As per claim 19, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-implemented method of claim 16, further comprising mapping the data object to a second visualization (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.). 

As per claim 20, the modified teachings of Park with Srinivasan and Medhabi teaches the computer-implemented method of claim 16, further comprising modifying the data object (Park, see paragraphs [0097, 0103], which discloses various alerts and or messages can be displayed to the user.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 29, 2021